Order entered June 28, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-00634-CV

                         IN RE SANDRA CRENSHAW, Relator

                      Original Proceeding from Dallas County, Texas

                                        ORDER
                        Before Justices Brown, Schenck, and Reichek

        Based on the Court’s opinion of this date, we DISMISS this proceeding for want of

jurisdiction.


                                                   /s/   AMANDA L. REICHEK
                                                         JUSTICE